DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 10/13/2021.
Claims 1, 2, 4-19, 21, 22, 45-53, 55-63, and 65-68 are pending in this application.
	Claims 3, 20, 23-44, 54, and 64 have been cancelled.
	
Remarks

2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 2, 4, 8-16, 21, 22, 47-53, 56-63, and 65-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga (US 2006/0006547)
	Regarding claim 1, Matsunaga discloses a semiconductor packaging structure, comprising: 
	a die 10 comprising a bond pad 10a, 10b on a die surface (see figs. 1, 27, 52, and para. 0037); 
	a segment 22/212 (or a segment 32, 34, or 36 in fig. 52) of a first metal layer structure on the die 10, the segment of the first metal layer structure having a first width in a direction parallel to the die surface and a first thickness (about the thickness of layer 211, fig. 27) in a direction perpendicular to the die surface, the segment of the first metal layer structure comprising a first seed layer 212 on the die and a first metal layer 22 on the first seed layer 212, the first metal layer 22 electrically coupled to the bond pad; 
	a first photosensitive material 211 (see paras. 0047, 0061-0064) around sides of the segment of the first metal layer structure; 
	a segment of a second metal layer structure 32/312 (or a segment of second metal layer structure 42, 44, 52, or 54 in fig. 52) on the segment of the first metal layer structure 22/212 and over a portion of the first photosensitive material 211, the segment of the second metal layer structure 32/312 coupled to the segment of the first metal layer structure 22/212, the segment of the second metal layer structure having a second width in the direction parallel to the die surface and a second thickness (from top surface of layer 22 to bottom surface of layer 315) in the direction perpendicular to the die surface, wherein the second width of the segment of the second metal layer (or second seed layer formed between conductive structure 42, 44, 52, or 54 and insulating/photosensitive material surrounding the conductive structure 42, 44, 52, 54) between the second metal layer 32 and the first metal layer 22; and 
	a second photosensitive material 310/311 (or insulating material surrounding conductive structure, fig. 52)  around sides of the segment of the second metal layer structure.  

	Regarding claim 2, Matsunaga discloses the semiconductor packaging structure of claim 1, wherein the first photosensitive material is a permanent photoresist.  See paras. 0047, 0061-0064.

	Regarding claim 4, Matsunaga discloses the semiconductor packaging structure of claim 1, further comprising a plate layer 315 (fig. 27) or 315 & 55 (fig. 42) or plate layer 54 (fig. 52) over the second metal layer, wherein the plate layer 315/315&55/54 and the second seed layer completely surround the second metal layer 32.  

	Regarding claim 8, Matsunaga discloses the semiconductor packaging structure of claim 1, wherein the bond pad is a first bond pad, and wherein the first metal layer 

	Regarding claim 9, Matsunaga discloses the semiconductor packaging structure of claim 1, wherein the first metal layer 36 (see fig. 52: Note that any one of metal layers 32, 34, 36 in intermediate wiring layer 30 can be considered as the first metal) has a top surface contacting the second metal layer structure 42 (metal layer 42 in fig. 52 can also be readable as the claimed second metal layer), the top surface of the first metal layer having a top width, and a bottom surface (at least electrically) contacting the bond pad, the bottom surface having a bottom width, and wherein the top width is greater than the bottom width.  

	Regarding claim 10, Matsunaga discloses the semiconductor packaging structure of claim 1, wherein the bond pad is on a first side of the die 10, wherein the semiconductor packaging structure further Appl. No.: 16/148,648Page 3 of 12 Amendment - 111 TI-78706comprises a back side coat on a second side of the die, the second side of the die opposite the first side of the die.  
	See fig. 1.  It would have been well known to one of ordinary skills in the art that the substrate of Matsunaga can be any well known substrate die used in semiconductor device, such as SOI (silicon-on-insulator) substrate, bulk substrate, etc.

	Regarding claims 11, 12, Matsunaga discloses the semiconductor packaging comprising all claimed limitations.  See the rejection of claims 10. 



	Regarding claim 14, Matsunaga discloses the semiconductor packaging structure of claim 1, further comprising: a third metal layer structure over the second metal layer structure and over at least a portion of the second photosensitive material; and a third photosensitive material around sides of the third metal layer structure.  See figs. 1, 27, 52.

	Regarding claim 15, Matsunaga discloses the semiconductor packaging structure of claim 14, wherein the third metal layer structure has a third width, and wherein the third width is greater than the second width.  See figs. 1, 27, 52.

	Regarding claim 16, Masunaga discloses the semiconductor packaging structure of claim 1, wherein the second metal layer structure has a planarized surface, the semiconductor packaging structure further comprising: a plate layer on the planarized surface of the segment of the second metal layer structure, wherein at least a portion of the plate layer extends above a top surface of the second photosensitive material.  See fig. 52.



	Regarding claim 22, Matsunaga discloses the semiconductor packaging structure of claim 16, wherein the plate layer 54 or 55 (fig. 52) comprises Ni, NiAu, NiPd, NiPdAu, NiAg, Sn, NiSn, electroless nickel immersion gold (ENIG), electroless nickel electroless gold (ENEG), or electroless nickel electroless palladium immersion gold (ENEPIG).  Note that this is just a matter of selecting a suitable material for the plate layer, and would involve only routine skills in the art.

	Regarding claim 47, Matsunaga discloses the semiconductor packaging structure of claim 1, wherein the bond pad is a first bond pad, the die further comprises a second bond pad, wherein the first metal layer structure further comprises a third metal layer, the third metal layer electrically coupled to the second bond pad.  See figs. 1, 27, 52.

	Regarding claim 48, Matsunaga discloses a semiconductor packaging structure, comprising: 
	a die 10 comprising a bond pad 10a, 10b (figs. 1, 27, 52, and para. 0037); 

	a first photosensitive material (such as photosensitive material 212 in fig. 27) around sides of the first metal layer structure; 
	a second metal layer structure 32 (fig. 27) or 42 (fig. 52) over the first metal layer structure 22/212/32/34/36  and over a portion of the first photosensitive material, the second metal layer structure electrically coupled to the first metal layer structure; 
	a second photosensitive material (such as material 310/311 in fig. 27) around sides of the second metal layer structure; and 
	a plate layer 54 or 55 (fig. 52) having a first plate surface and a second plate layer surface opposite the first plate surface, the first plate surface on the second metal layer structure, wherein the second plate layer surface is adapted to electrically and physically couple the semiconductor packaging structure to a printed circuit board (PCB) (Note that pad electrode 55 is adapted for connecting to another semiconductor device or the like (see para. 0043), which apparently could be a PCB.)

	Regarding claim 49, Matsunaga discloses the semiconductor packaging structure of claim 48, wherein the sides of the first metal layer structure are vertical.  See figs. 1, 27, 52.

	Regarding claim 50, Matsunaga discloses the semiconductor packaging structure of claim 48, wherein the first photosensitive material has a modulus of elasticity of 

	Regarding claim 51, Matsunaga discloses the semiconductor packaging structure of claim 48, wherein the first photosensitive material is an epoxy based near ultraviolet photoresist.  See paras. 0047, 0061-0064.

	Regarding claim 52, Matsunaga discloses the semiconductor packaging structure of claim 51, wherein the first photosensitive material is an acrylate based photoresist or a novalak based photoresist.  See paras. 0047, 0061-0064.

	Regarding claim 53, Matsunaga discloses the semiconductor packaging structure of claim 51, wherein the first photosensitive material comprises SU-8.  See paras. 0047, 0061-0064.

	Regarding claim 56, Matsunaga discloses the semiconductor packaging structure of claim 48, wherein the first metal layer structure has a planarized surface and the first photosensitive material has a planarized surface.   See figs. 1, 27, 52.

	Regarding claim 57, Matsunaga discloses a semiconductor packaging structure, comprising: 

	a first metal layer structure 22/212 (fig. 27), or 32/34/36 (fig. 52) on the die, the first metal layer structure comprising a first metal layer 22/32/34/36, the first metal layer electrically coupled to the bond pad; 
	a first photosensitive material (such as material 212 in fig. 27) around sides of the first metal layer structure; 
	a second metal layer structure 32 (fig. 27) or 42 (fig. 52) over the first metal layer structure and over a portion of the first photosensitive material, the second metal layer structure electrically coupled to the first metal layer structure, the second metal layer structure having a first thickness; 
	a second photosensitive material (such as material 310/311 in fig. 27) around sides of the second metal layer structure; and 
	a plate layer 315 (fig. 27) or 55 (fig. 52) on the second metal layer structure, the plate layer electrically coupled to the second metal layer structure, the plate layer extending above a top surface of the second Appl. No.: 16/148,648Page 7 of 12 Amendment - 111 TI-78706photosensitive material, wherein the bond pad is under the plate layer, the plate layer having a second thickness, the second thickness less than the first thickness.  

	Regarding claim 58, Matsunaga discloses the semiconductor packaging structure of claim 57, wherein the first metal layer structure is fully under the plate layer.  See figs. 1, 27, 52.



	Regarding claim 60, Matsunaga discloses the semiconductor packaging structure of claim 57, wherein the first metal layer structure has a planarized surface and the first photosensitive material has a planarized surface.  See figs. 1, 27, 52.

	Regarding claim 61, Matsunaga discloses the semiconductor packaging structure of claim 57, wherein the plate layer is configured to be attached to a printed circuit board (PCB).  See para. 0043.

	Regarding claim 62, Matsunaga discloses a semiconductor packaging structure, comprising: 
	a die 10 comprising a first bond pad 10a and a second bond pad 10b (see fig. 1, 27, 52, and para. 0037); 
	a first metal layer structure 36 (fig. 52) on the die, the first metal layer structure comprising: 
	a first segment (formed in via 35a) of the first metal layer structure 36, the first segment of the first metal layer structure on the first bond pad 10a; and 
	a second segment (formed in via 35b) of the first metal layer structure 36, the second segment of the first metal layer structure on the second bond pad 10b; 

	a second metal layer structure 42 on the first segment “35a” of the first metal layer structure 36, on the second segment “35b” of the first metal layer structure 26, and on a portion of the first photosensitive material, the second metal layer structure 42 comprising a segment, the segment of the second metal layer structure 42 electrically coupling the first segment “35a” of the first metal layer structure 36 and the Appl. No.: 16/148,648Page 8 of 12 Amendment - 111 TI-78706second segment “35b” of the first metal layer structure 36, the segment of the second metal layer structure over the first segment of the first metal layer structure, the second segment of the first metal layer structure, and a portion of the first photosensitive material between the first segment of the first metal layer structure and the second segment of the first metal layer structure; and 
	a second photosensitive material (such as photosensitive material 310/311 in fig. 27) around sides of the segment of the second metal layer structure.  

	Regarding claim 63, Matsunaga discloses the semiconductor packaging structure of claim 62, wherein the first photosensitive material is an epoxy based photoresist, an acrylate based photoresist, or a novalak based photoresist.  See paras. 0047, 0061-0064.



	Regarding claim 66, Matsunaga discloses the semiconductor packaging structure of claim 65, wherein a width of the first segment of the second metal layer structure is  greater than a width of the second segment of the second metal layer structure.  See fig. 53.

	Regarding claim 67, Matsunaga discloses the semiconductor packaging structure of claim 48, wherein the plate layer is adapted to thermally couple the semiconductor packaging structure to the PCB.  See para. 0043.

.

Claim Rejections - 35 U.S.C. § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 5-7, 17-19, 45, 46, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 2006/0006547)
	Regarding claims 5-7, Matsunaga discloses the semiconductor packaging structure of claim 1, comprising all claimed limitations, as discussed above.  
	Matsunaga may not specifically discuss about the thickness and/or the corss section/ the shapes of the metal layer structures.
	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that these are just matter of changing/selecting suitable thickness, and/or shape of a component, and it would involve only routine skills in the art.


In addition, there is no persuasive evidence in the instant specification showing that the claimed thickness and/or shape is significant or bears any critical point/value that would establish patentability.  The claimed limitation relating to the thickness/shape/cross-sectional profile of the metal layer structure is not sufficient to patentable distinguish over the prior art.

	Regarding claims 17-19, 45, 46, 55 Matsunaga discloses the semiconductor packaging structure comprising all claimed limitations.  See the rejections of claims 5-7.

Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/Dao H Nguyen/
Primary Examiner, Art Unit 2818
November 5, 2021